United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2515
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Rodney C. Shurter,                       * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: January 4, 2002
                              Filed: January 14, 2002
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Rodney Shurter was convicted of conspiring to distribute methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1) and 846, and the district court1 sentenced him
to 188 months imprisonment and 5 years supervised release. On appeal, he argues
that the jury did not properly find the drug quantity attributable to him, in violation
of Apprendi v. New Jersey, 530 U.S. 466 (2000), because the district court’s jury
instructions improperly allowed the jury to attribute to him quantities outside his


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
knowledge and not in furtherance of the specific agreement with his co-conspirators.
After careful review of the record, we affirm.

       The district court’s instruction, read as a whole, fairly and adequately reflected
the applicable law and therefore was not erroneous. See United States v. Phelps, 168
F.3d 1048, 1057 (8th Cir. 1999). Accordingly, we affirm the judgment of the district
court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-